Citation Nr: 0719194	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-23 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder 
including as due to service-connected bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 2004 decision by the RO which 
granted service connection for PTSD with a 30 percent 
disability rating, and denied service connection for a back 
disorder.  In a subsequent June 2005 decision, the RO granted 
a higher initial rating of 50 percent for the veteran's 
service-connected PTSD. 


FINDINGS OF FACT

1.  The veteran's PTSD symptoms include sleeping problems, 
flashbacks, intrusive thoughts, nightmares, panic attacks, 
decreased attention and concentration, decreased 
socialization, a depressed and angry mood, an avoidance 
reaction, and impulsive unprovoked anger and irritability 
that has not resulted in violence, but has caused difficulty 
in his work and family relationships.  The veteran's PTSD has 
not been manifested by such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; spatial disorientation; or neglect of personal 
appearance and hygiene. 

2.  The veteran's back disorder was first manifested many 
years after military service, and has not been linked to his 
service-connected bilateral knee disability. 

  
CONCLUSIONS OF LAW

1.  The criteria for an initial rating for PTSD in excess of 
50 percent have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2006).

2.  The veteran's back disorder is not attributable to 
disease or injury incurred in or aggravated by active 
military service, nor is it related to a service-connected 
bilateral knee disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for service 
connection for PTSD, a VCAA notice letter was sent in May 
2004.   In connection with the veteran's initial claim for 
service connection for a back disorder, a VCAA notice letter 
was sent in June 2004.  Both VCAA notice letters were sent 
prior to the RO's August 2004 decision.  The letters advised 
the veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.   

With respect to the PTSD claim, no further notice was 
provided to the veteran after he disagreed with the initial 
rating assigned.  However, the U.S. Court of Appeals for 
Veterans Claims (Court) recently held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
the 2004 decision of the RO.  VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged.  See Sutton v. Nicholson, 
No 01-1332 (U.S. Vet. App. September 20, 2006). 

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim for service connection for PTSD during 
June 2004, and another VA examination in connection with his 
claim for increase during May 2006.  He was afforded a VA 
examination relating to his claim for service connection of a 
back disorder during June 2006.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted.

II.  The Merits of the Veteran's Claims

A.  Increased Initial Rating for PTSD

The veteran seeks an initial evaluation in excess of 50 
percent for service-connected PTSD.  He contends that the 
PTSD symptoms that he experiences warrant a higher rating. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2006).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  A 50 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. 

Although ratings are assigned according to the manifestation 
of particular symptoms, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
See 38 C.F.R. § 4.126(a) (2006).  Furthermore, when 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2006).

The veteran was examined during June 2004 by a VA contract 
psychiatrist in connection with the veteran's claim of 
service connection for PTSD who noted that he had reviewed 
the veteran's medical records and DD 214.  The veteran was 56 
years old at the time.  Because the veteran had received the 
Combat Infantryman Badge for his service in Vietnam, the 
veteran's stressor(s) were conceded.  The veteran reported 
that he had experienced sleeping problems and nightmares ever 
since he left Vietnam.  His symptoms had increased over the 
past two years because he had attended a platoon reunion.  He 
feels angry most of the time, especially about the war in 
Iraq.  He sleeps only two to three hours per night, and he 
tosses and turns.  He has nightmares at least two to three 
times per week some of which are very intense and his wife 
wakes him up when he is screaming and yelling.  At times he 
wakes up with cold sweats.  He also experiences daily 
intrusive thoughts and flashbacks.  He has a lot of survivor 
guilt, feels antsy, and is easily irritated.  He has an 
exaggerated startle response to any loud noises.  He has 
panic attacks about once a week with butterflies in his 
stomach, shortness of breath, and shakiness.  He does not get 
along with people.  He doesn't get along with his co-workers 
or his wife.  He is on his third marriage and he is afraid 
his wife could leave him.  He avoids any reminders of the 
Vietnam War.      

The psychiatrist observed that the veteran made good eye 
contact, and had no expressive mannerisms.  His affect was 
mildly restricted and his mood was depressed, anxious, and 
angry.  He had no psychomotor retardation, and no agitation.  
The veteran denied having any suicidal or homicidal 
ideations, and he did not pose any danger to himself or 
others.  He was alert and oriented times three, and he had an 
intact memory as to immediate, recent, and remote events.  He 
had decreased attention and concentration, and limited 
insight and judgment.  His general intellect appeared to be 
average.  He was in touch with reality and had no delusions, 
no auditory or visual hallucinations, and no illusions.  His 
speech was coherent with no blocking, no flight of ideas, and 
no loosening of associations.  He also had no tangentiality 
and no circumstantiality.

The psychiatrist's diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was (1) mild PTSD secondary 
to Vietnam War experience; (2) possible alcohol abuse; and 
(3) marijuana abuse.  The Axis III (general medical 
conditions) diagnosis was history of right tonsil cancer in 
remission for three years, and history of low back pain 
secondary to three surgeries on his lower back.  The Axis IV 
(psychosocial and environmental problems) diagnosis was 
social environment, other psychosocial stressors, problems 
with primary support group, and occupational problems.  In 
Axis V (global assessment of functioning), the veteran was 
given a current GAF score of "around" 60.

The psychiatrist commented that he believed that the veteran 
was in traumatic events in Vietnam, that he had problems 
after he left Vietnam, and that his problems became worse 
after attending a reunion with his platoon about two years 
ago.  The veteran had been having more sleeping problems, 
flashbacks, intrusive thoughts, nightmares, panic attacks, 
decreased attention and concentration, decreased 
socialization, and a depressed and angry mood.  The veteran 
avoided talking about his war experience, and talking about 
it was stressful to him, so he avoided triggers of his 
Vietnam War experience.  The psychiatrist opined that he 
believed that the severity of the veteran's PTSD at that 
point in time was mild.  

In his March 2005 notice of disagreement (NOD) with the 
initial 30 percent rating assigned by the RO in its August 
2004 decision granting service connection for PTSD, the 
veteran stated that he had a difficult time controlling his 
anger toward others, especially his wife and co-workers.  He 
said that he was more withdrawn from relationships with 
everyone.  His first two marriages ended in divorce because 
of his uncontrolled anger, depression and mood changes.  He 
stated that his current wife was very frustrated with his 
inability to control his angry outbursts, that he had become 
more withdrawn from her, and he was afraid that his current 
marriage would end in divorce.  He stated that he was very 
critical of his co-workers which caused problems at work.  It 
seemed that nothing they do was satisfactory to him, which 
caused anger and often words with them.  His boss often has 
told him to lighten up and leave them alone.  He also stated 
that he was seeing a counselor at the Veteran's Center on a 
regular basis for his anger management problems, mood swings, 
and depression, but it didn't seem to be helping much.

The veteran's wife submitted a March 2005 statement in 
support of his claim for a higher initial rating for PTSD.  
She stated that the veteran's problems were putting a lot of 
strain on their relationship.  He has a severe anger problem.  
He loses his temper and throws a screaming fit over the 
slightest thing.  He does not sleep well, tossing and turning 
at night, sometimes with cold sweats.  He has problems 
getting along with his co-workers.  He seems to be always 
upset with someone at work.  It appeared to her that his 
problems were getting worse.  

By a June 2005 rating decision, the RO increased the initial 
rating for the veteran's service-connected PTSD from 30 
percent to 50 percent.  The veteran has continued his appeal 
for a higher initial rating, and he was provided an 
examination by a VA psychologist during May 2006.  The 
psychologist stated that he had reviewed the claims file 
prior to the examination.  The psychologist observed that the 
veteran was casually and appropriately dressed.  He was 
oriented times four, and his mood was down.  The veteran was 
tested for short-term memory by giving him four unrelated 
words and asking him to recall them.  He recalled two of the 
words, which was a reasonably good performance.  The 
psychologist noted that the veteran had no thought disorder 
in the sense of derailment, tangentiality, or circumlocution, 
and he had no hallucinations or delusions.  The veteran 
reported that he sometimes argues with his wife over many 
different things, and sometimes he thinks that she said 
something that she denies having said.  He said that his wife 
never lies, so he was left being puzzled over the situation.  
The veteran reported that his appetite was good; he eats one 
good meal a day, but he has other food throughout the day.  
He likes to cook, and he and his wife share cooking at home.  
The veteran said that he drinks alcohol at the rate of 2 to 3 
beers a day, and on the weekend he may drink a 12 pack over 
the two days and also have an occasional shot of tequila.  He 
said that the angrier he becomes, the more likely he would 
have a shot of tequila to calm him down.  The veteran denied 
use of illegal substances.  The veteran's cognitive 
functioning was tested, and the psychologist concluded that 
there was no impairment of thought process or communication 
that would have an impact on his social functioning or work 
capacity.

The psychologist's diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was PTSD.  The Axis IV 
(psychosocial and environmental problems) diagnosis was 
exposure to combat in Vietnam, declining relationship with 
his wife, and increasing difficulty on the job.  In Axis V 
(global assessment of functioning), the veteran was given a 
current GAF score of 52.

The psychologist commented that the veteran continued to have 
obvious symptoms of PTSD with no periods of remission since 
his last examination.  He had maintained all the symptoms of 
PTSD that were present at the last examination, and they were 
strong ones.  He has nightmares almost every night, intrusive 
thoughts often, a big startle reaction, he continues to avoid 
talking about his experience, and avoids war-related movies.  
The veteran walks in front of his wife if they are out 
walking together.  He reported that his social life had 
diminished in quality, especially his relationship with his 
wife, with whom he was having more arguments because his 
anger level had increased lately.  The psychologist further 
noted that the veteran continued to struggle on the job.  He 
has worked as a mechanic at an equipment rental store for 6 1/2 
years.  He recently began starting work at 4:00 a.m. because 
he could not get along with people.  His supervisor had 
indicated that the veteran keeps the others "on edge and 
upset" and has threatened to dismiss him.  The psychologist 
opined that the veteran's PTSD symptomatology had increased 
somewhat in the last year or so, and now produced a near 
severe level of dysfunction in terms of his social 
functioning and work capacity.           

In a second statement dated in May 2006, the veteran's wife 
said that the veteran had very little control of his temper 
any time they had a disagreement.  He was always angry with 
her with no provocation, he was always angry about something, 
and she could do nothing to stop it from happening.  He 
seemed to be depressed all the time; he has difficulty 
sleeping, and often has nightmares and cold sweats.  He took 
muscle relaxers and antidepressants to get the little sleep 
that he does get.  He does not want to maintain relationships 
with their friends, and when they do get together he does not 
participate in conversations and activities.  He accused her 
of saying things she did not say, and she could not convince 
him otherwise.  Sometimes he talks to her in a threatening 
manner.  She said that the veteran is a hard worker, but he 
is always upset with his co-workers to the point that it 
interferes with his work.  His boss had to make him lay off 
the other guys, and has threatened to fire him if he does not 
get control of his temper.  Seeing a counselor at the 
Veteran's Center has not seemed to be helping much.  The 
veteran even has trouble getting along with his children and 
grandchildren.  He was angry all the time about something 
when they were on a recent vacation in North Carolina to 
visit his son and family.

The record contains a June 2006 statement from the veteran's 
supervisor at his work as a mechanic at an equipment rental 
store.  He stated that the veteran was a very hard worker and 
experienced.  Lately he had been forgetting to do little 
things that are required of him, and he was very critical of 
his co-workers and kept everyone on edge and upset when he 
was around.  The supervisor said that he had talked to the 
veteran several times about these problems, and even 
threatened him with dismissal.  The veteran was always 
apologetic, but nothing seemed to change.  He noted that the 
veteran comes to work 4 hours earlier than everyone else so 
as to avoid being around the others.  He did not take breaks 
or eat lunch with any of his co-workers.  The supervisor also 
noted that the veteran had lost his last job because he was 
so critical of his co-workers, and he could lose this one if 
he does not stop upsetting everyone at this job.  
 
The veteran did seek treatment for his PTSD at the Veteran's 
Center from May 2004 to July 2005.  The record shows that he 
attended 25 individual sessions which focused on managing his 
chronic anger and irritability toward his wife and his co-
workers.  The July 2005 discharge summary noted that the 
veteran was able to develop a mechanism to control his anger, 
and he had made significant progress in controlling his 
anger.  

Following a careful review of the relevant evidence in this 
case, and the applicable laws and regulations, it is the 
Board's conclusion that the evidence does not warrant the 
assignment of an initial evaluation in excess of 50 percent 
for the veteran's service-connected PTSD.  The veteran's PTSD 
symptoms are not manifested by the criteria which would 
warrant a 70 percent disability rating, i.e. social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene. 

The Board notes that the VA contract psychiatrist who 
evaluated the veteran's PTSD in June 2004 noted that the 
veteran's PTSD symptoms included sleeping problems, 
flashbacks, intrusive thoughts, nightmares, panic attacks 
(only about once a week), decreased attention and 
concentration, decreased socialization, a depressed and angry 
mood, and avoidance of triggers of his Vietnam War 
experience.  The psychiatrist opined that he believed that 
the severity of the veteran's PTSD at that point in time was 
mild.  The psychologist, who evaluated the veteran's PTSD for 
increase in May 2006, nearly two years later, noted that the 
veteran continued to have obvious symptoms of PTSD with no 
periods of remission since his last examination.  He had 
maintained all the symptoms of PTSD that were present at the 
last examination, and they were strong ones.  He had 
nightmares almost every night, intrusive thoughts often, a 
big startle reaction, and he continued to have an avoidance 
reaction.  The psychologist opined that the veteran's PTSD 
symptomatology had increased somewhat in the last year or so 
and now produced a near severe level of dysfunction in terms 
of his social functioning and work capacity.      

However, neither of the veteran's PTSD examiners observed any 
psychotic features; hallucinations or delusional ideas; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure or 
irrelevant; suicidal or homicidal ideation; spatial 
disorientation; or near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively.  The veteran's primary 
problem at home and at work appears to be in the form of 
chronic and impulsive unprovoked anger and irritability 
directed primarily toward his wife and co-workers, which also 
has affected his ability to establish and maintain effective 
relationships with his children and grandchildren, and caused 
some social isolation.  However, this has not resulted in 
periods of violence.

The veteran argues that he is entitled to a higher rating 
mostly due to the difficulties he experiences at work.  
Although the veteran's psychiatric symptoms clearly cause 
difficulty in his occupational environment, that impairment 
is appropriately compensated for by the current 50 percent 
rating, which contemplates a moderate level of occupational 
impairment with reduced reliability and productivity.  

The Board notes that the July 2005 discharge summary from the 
Veteran's Center stated that the veteran was able to develop 
a mechanism to control his anger, and he had made significant 
progress in controlling his anger.  The veteran did not seek 
treatment for his PTSD prior to May 2004 (at the Veteran's 
Center), he has never been hospitalized for his PTSD or a 
mental disorder, and he has not sought further treatment 
since July 2005.  
 
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)."  The Board notes that the VA contract 
psychiatrist who examined the veteran in June 2004 assigned a 
GAF score of "around" 60.  The VA psychologist who examined 
the veteran in May 2006 assigned a GAF score of 52.  

As noted above, GAF scores in the range of 52 to 60 are 
indicative of moderate PTSD symptoms which are consistent 
with the current 50 percent disability rating.  GAF scores 
that support PTSD ratings of 70 percent ordinarily would be 
expected to be in a lower GAF category, i.e. the above noted 
41 to 50 range indicative of "serious" symptoms.  It was 
also noted above that the veteran did not exhibit some of the 
more serious symptoms associated with a 70 percent rating, 
i.e., obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic; or spatial 
disorientation.  The Board also notes that, while the VA 
psychologist in May 2006 opined that the veteran's PTSD 
symptoms had produced a near severe level of dysfunction in 
terms of his social functioning and work capacity, the GAF 
score of 52 that he assigned is not consistent with use of 
the term "severe" which was qualified by the word "near."  
Regardless, use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue. 
Rather, it is the Board's responsibility to evaluate all the 
medical evidence and determine the appropriate rating that 
would compensate the veteran for impairment in earning 
capacity, functional impairment, etc. 38 C.F.R. §§ 4.2, 4.6.
Based on the foregoing evidence, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial evaluation in excess of 50 percent for the veteran's 
PTSD.  Accordingly, the veteran's claim for increase must be 
denied.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a higher initial rating have not been met since 
the time that the veteran was awarded service connection in 
August 2004.  A "staged rating" is not warranted.


B.  Service Connection for a Back Disorder

By an August 1971 decision, the RO granted service connection 
for a surgically removed bursal cyst of the right knee with 
chondromalacia.  Service connection for chondromalacia of the 
left knee was granted as secondary to the veteran's service-
connected right knee in an August 2004 decision by the RO.

The veteran contends that his current back disorder was 
caused by his service-connected bilateral knee disorder.  In 
his March 2005 notice of disagreement (NOD), the veteran 
noted that he had had three surgeries on his back, once in 
1988, and twice in 1990.  He believes that the problems with 
his back are a direct result of the problems he has had with 
his knees.  He said that he has severe pain in both knees, 
and cannot walk without limping.  He believes that 
compensating for the pain in his knees has caused the 
problems with his back.  His painful back keeps him from 
doing things he should do at work. 

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2006).  Service 
connection is also warranted where the evidence of record 
shows that a chronic disability or disorder has been caused 
or aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

In an August 2005 treatment report, the veteran's private 
orthopedic doctor noted that the veteran had returned to see 
him with back pain.  The doctor observed, in pertinent part, 
that the veteran had restricted motion in his neck.  He had 
flexion in his lumbar spine to 70 degrees, and extension to 
neutral.  The old surgical wounds on his back were well 
healed, noting that he had had three procedures there.  He 
had no lateralizing signs.  X-rays showed degenerative disc 
disease at the lumbosacral level. The orthopedic doctor 
diagnosed the veteran with degenerative disc disease in his 
back, and historically it was probably related in his neck as 
well.  He noted that the veteran has the attendant impairment 
and disability that goes with degenerative disc disease in 
the lumbosacral level.  He opined that he did not think there 
was anything diagnostically or therapeutically that was 
reasonable which would likely mitigate the veteran's 
impairment.  The veteran asked if his knees and back were 
related, and the doctor replied that it seemed to him that 
they were, as was his neck. 

During June 2006 the veteran was afforded a VA compensation & 
pension examination in connection with his claim of service 
connection for his back condition.  The examining orthopedist 
noted that she had reviewed the veteran's claims file and 
medical records.  The veteran reported that he has been 
employed full time as a construction equipment mechanic for 
the past 16 years.  Prior to that, from 1970 to 1989, he 
managed cattle ranches.  While working managing cattle 
ranches, the veteran reported that he loaded hay, hauled hay, 
and drove a tractor.  During this time he developed acute low 
back pain with radiation down the left leg to the left foot.  
This was not caused by any specific injury.  He underwent his 
first laminectomy with removal of a ruptured disc during 
December 1988.  Then he injured his low back while pushing a 
car, and had his second laminectomy in April 1990.  His back 
was injured again during rehabilitation, and he had a third 
lumbar laminectomy in about June 1990.  The veteran has not 
had further surgery since that time, but he has continued to 
experience chronic low back pain that limits his activity at 
work to lifting about 50 pounds.  He did not describe any 
incapacitating episodes of pain.  The veteran also reported 
that his neck had been symptomatic in the last three years 
with neck pain radiating down into the right lower extremity.  

The examiner's diagnostic impressions were as follows:

1.  Postoperative bursal cyst, right knee, without 
recurrence; degenerative joint disease, medial meniscus 
tear, chondromalacia and lateral subluxation of the 
patella, right knee with limitation of motion.  There 
was no change in range of motion of the right knee with 
repetitive movement; no flare-ups.

2.  Postoperative arthroscopy of the left knee, 
symptomatic, with limitation of motion with degenerative 
joint disease, tear of the medial meniscus, 
chondromalacia; no change in range of motion of the left 
knee with repetitive movement; no flare-ups.

3.  Postoperative lumbar laminectomy secondary to 
herniated nucleus pulposus with degenerative disc 
disease of the lumbar spine, symptomatic, with 
limitation of motion; residual radiculopathy in the left 
lower extremity; no change in range of motion of the 
lumbar spine with repetitive movement; no flare-ups. 

4.  Cervical spine degenerative disc disease, 
symptomatic, with limitation of motion and right upper 
extremity radiculopathy.  No change in range of motion 
of the cervical spine with repetitive movement; no 
flare-ups.        

The examiner commented that, although the veteran had a 
history of bilateral knee problems since his military 
service, including the veteran's (reported) history of a 
recurrent limp since age 25, this was not confirmed by the 
medical records available for review, and the veteran had a 
normal gait at the present examination.  His lumbar spine 
condition required initial surgery in December 1988 with a 
history of heavy physical exertion required by managing a 
ranch prior to that initial surgery.  The examiner opined 
that, based on that history, it was less likely than not that 
the veteran's lumbar spine condition was due to his service-
connected knees.  The examiner also noted that there was no 
medical evidence of any etiological relationship of the 
veteran's cervical spine to his knees, and therefore, in her 
opinion, it was less likely than not that the veteran's 
cervical spine condition was due to his service-connected 
knees.
 
The Board notes that review of the veteran's service medical 
records reveals no complaints or treatment for a back 
disorder when the veteran was in service.  As the VA 
orthopedic examiner observed above, the veteran's lumbar 
spine disorder did not start until about 1988 after he had 
been doing work for years that required heavy physical 
exertion managing cattle ranches.  By his own report, the 
veteran did not experience problems with his cervical spine 
until about three years prior to the June 2006 examination of 
his back.

Although the veteran's private orthopedist provided an 
opinion in his August 2005 treatment report that it seemed to 
him that the veteran's back and neck problems were related to 
his (service-connected) knees, the Board finds that the VA 
orthopedist's examination report and opinions to the effect 
that the veteran's lumbar and cervical spinal disorders are 
not likely related to his service-connected knees are more 
probative in the present case.  The private orthopedist 
provided no rationale to support his opinion, and he had not 
reviewed the claims file.  The VA examiner had stated that 
she had reviewed the veteran's claims file.  She conducted a 
complete examination of the veteran's knees, lumbar spine and 
cervical spine, with a very thorough and detailed report of 
her examination, and she provided a detailed rationale for 
her opinions.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(It is the responsibility of the Board of Veterans Appeals, 
not this Court, to assess the credibility and weight to be 
given to the evidence).  Also see Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (it is not error for the Board to favor one 
competent opinion over that of another).  

Based on the foregoing evidence, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim of service connection for his back disorder both on a 
direct basis, and as secondary to his service-connected 
bilateral knee disability.
    

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) is denied.

Service connection for a back disorder is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


